Case: 12-1531     Document: 33     Page: 1    Filed: 09/28/2012




           NOTE: This order is nonprecedential.

   Wuiteb ~tate~ (!Court of ~peaI~
       for tbe jfeberaI <!Circuit

                ARIA DIAGNOSTICS, INC.,
                     Plaintiff-Appellee,

                          v.
                    SEQUENOM, INC.,
                   Defendant-Appellant.


                         2012-1531


   Appeal from the United States District Court for the
Northern District of California in case no. 11-CV-6391,
Judge Susan Illston.


                       ON MOTION


                 Before DYK, Circuit Judge.
                        ORDER

     Sequenom, Inc. moves for the court to take judicial no-
tice of a published United States patent application. Aria
Diagnostics, Inc. opposes.
     Judicial notice may be appropriate with respect to pub-
lic documents since they are generally known or capable of
accurate and ready determination by resort to sources
Case: 12-1531        Document: 33   Page: 2   Filed: 09/28/2012




ARIA DIAGNOSTICS, INC. V. SEQUENOM, INC.                      2

whose accuracy cannot reasonably be questioned. Fed. R.
Evid.201. However, the relevance of such materials is left
to the discretion of the merits panel.
      Accordingly,

      IT Is ORDERED THAT:

      (1) The motion is granted.
   (2) A copy of this order shall be transmitted to the
merits panel assigned to hear this case
                                     FOR THE COURT


      SEP 28 2012                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk

cc: Michael J. Malecek, Esq.
    David Isaac Gindler, Esq.                       Jtar~fOR
                                              u.s.~EDeR~.lCIRCUIT
s26
                                                   SEP 282012
                                                     JANHORBAlY
                                                          a.ERK